Citation Nr: 1711588	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-32 889	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board denied service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and, in October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand requesting that the Board decision be vacated and remanded.  In an October 2014 Order, the Court granted the parties' motion and remanded the matter to the Board.

The Board remanded the case in January 2015, and again denied the claim in October 2015.  The Veteran again appealed the decision to the Court and the parties filed another Joint Motion for Partial Remand (Joint Motion) in June 2016.  The June 2016 Joint Motion expressly requested that that portion of the October 2015 Board decision that denied service connection for hypertension due to herbicide exposure, specifically, be vacated and remanded, and expressly declined to challenge the issue of service connection for hypertension as secondary to diabetes mellitus.  In a June 2016 Order, the Court granted the motion, remanded the appeal in accordance with the parties' request, and dismissed the remaining issues.

The Board again remanded the appeal in August 2016.


FINDING OF FACT

The Veteran's hypertension is not related to his in-service Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a September 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  Also, VA obtained a medical opinion in connection with the Veteran's claim in October 2016.  This examination and its associated report were adequate, as discussed below.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, as discussed below, in obtaining the October 2016 opinion, the agency of original jurisdiction (AOJ) substantially complied with both the June 2016 Joint Motion and the Board's August 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As discussed in the October 2015 Board decision, the record does not reflect that hypertension began in service or within a year of service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases do not apply.  Also, as noted above, the Veteran did not challenge the denial of service connection for hypertension on a secondary basis in the June 2016 Joint Motion, and that portion of his appeal was dismissed.  Here, the only matter to be resolved, as stated in the June 2016 Joint Motion, is service connection for hypertension as a result of in-service herbicide agent exposure.  

The record reflects that the Veteran has a current diagnosis of hypertension.  Also, he served in the Republic of Vietnam during the Vietnam Era, and is thus presumed to have been exposed to Agent Orange.  In its October 2015 decision determining that the Veteran's hypertension was not related to such in-service Agent Orange exposure, the Board relied on an April 2015 opinion of a VA examiner.  The examiner reviewed the record and also noted the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange Update 2010, which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange Update 2010 694 (2011) available at http //www.lona.edu/reports/2011/veterans-and-agent-orangeupdate2010 aspx.  

Regarding any possible nexus between hypertension and herbicide exposure, the examiner noted that, while the NAS report concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, this level of association "does not exclude chance, bias, and confounding factors that could affect outcomes and therefore falls below generally accepted medical standards of clinical evaluation and practice."  Thus, according to the examiner, it was less likely than not the Veteran's hypertension was related to his confirmed Agent Orange exposure.  

In their June 2016 Joint Motion, the parties determined that "the Board erred by relying on the April 2015 examiner's opinion because it [was] inadequate."  The parties stated that:

The April 2015 examiner stated that NAS Institute of Medicine notes only 'limited or suggestive evidence of an association between exposure to Agent Orange and hypertension,' but that the study does not account for chance, bias, or confounding factors that could affect outcomes.  Essentially, the August [sic] 2015 examiner discredited and found less probative the NAS study because it fell 'below generally accepted medical standards of clinical evaluation and practice.'

The parties found that "these statements appear to reflect a finding against direct service connection solely because the statistical correlation between Agent Orange and hypertension does not support presumptive service connection, which is contrary to this Court's holding in Polovick v. Shinseki, 23 Vet.App. 48 (2009)."  Also, according to the parties, "despite generally asserting that there is chance, bias, and other factors that could have caused [the Veteran's] hypertension other than Agent Orange, the examiner did not explain this conclusion or describe what sort of other risk factors were presented in [the Veteran's] case."  Thus, it was determined that "the Board must satisfy its duty to assist by providing a new or clarifying opinion on the issue of direct service connection for [the Veteran's] hypertension as due to in-service herbicide exposure."

Initially, the Board observes that, while the parties characterized the April 2015 VA examiner's opinion as "discredit[ing] and [finding] less probative the NAS study because it fell 'below generally accepted medical standards of clinical evaluation and practice,'" the opinion does not appear to discredit or find not probative the NAS study; on the contrary, the examiner found the study highly probative, cited it as authoritative, and relied on it in forming her opinion.  Rather, the examiner's point regarding the study was that the "level of association" found in the study between Agent Orange and hypertension fell "below generally accepted medical standards of clinical evaluation and practice" for considering Agent Orange a risk factor for hypertension.

Also, while the parties suggested that the April 2015 VA examiner "generally assert[ed] that there is chance, bias, and other factors that could have caused [the Veteran's] hypertension other than Agent Orange," the examiner appears not to have made this general assertion.  The examiner stated that the "level of association [found between Agent Orange exposure and hypertension] does not exclude chance, bias, and confounding factors that could affect outcomes"; the examiner clearly appears to have been referring to the study results themselves, and asserting that the weakness of the association found in the study between Agent Orange exposure and hypertension suggests that "chance, bias, and confounding factors" may have influenced the finding of any association at all.

The Board remanded the appeal in August 2016 for the VA examiner who provided the April 2015 VA medical opinion to provide an addendum opinion as to whether the Veteran's hypertension was caused or aggravated by in-service herbicide exposure, in accordance with the June 2016 Joint Motion.

In October 2016, the April 2016 VA examiner provided such an addendum opinion.  The examiner opined that the Veteran's hypertension was less likely than not related to his in-service Agent Orange exposure.  The examiner stated that, while medical literature review from major medical authorities have identified multiple risk factors for the development of hypertension, Agent Orange exposure is not a recognized risk factor.  The examiner further stated the following:

While preliminary studies are ongoing in the investigation of this possibility, conclusive evidence of an association between Agent orange exposure and the development of [hypertension] has not been found.  The NAS Institute of Medicine's report of "limited or suggestive evidence of an association between exposure to Agent Orange and hypertension" does not provide the conclusive evidence needed to establish this as an accepted risk factor for medical evaluation and practice purposes.  As sufficient evidence of an association between Agent Orange and [hypertension] does not exist at this time, then, a causal association cannot be medically substantiated.

Also, in discussing the Veteran's case, the VA examiner noted that the "[m]edical evidence to support the development of sustained elevations in blood pressure ([hypertension]) in relation to herbicide exposure has not been established."  The examiner explained that, rather, the Veteran's hypertension had "followed a typical progression over time," with an "absence of an unnatural progression of" his hypertension over more than 40 years.

The Board finds the October 2016 VA addendum opinion persuasive on the issue of whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  The examiner was a physician who reviewed the record in its entirety, and provided a clear and persuasive rationale for her opinion based on the Veteran's medical record and history of his hypertension, as well as the pertinent medical authority.  Moreover, there is no medical opinion or other such competent and probative evidence contradicting the examiner's opinion. 

Furthermore, the Board finds the opinion to be adequate and probative, consistent with the Court's holdings in Polovick and Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In these cases, the Court held that a medical opinion that a disability is not related to Agent Orange, when it is based on the fact that the statistical correlation evidence used to determine presumptive service connection for disabilities related to Agent Orange does not support any connection, must also be based on consideration of other relevant factors to be adequate.  Stefl, 21 Vet. App. at 123-5; Polovick, 23 Vet. App. at 52-4.  However, such statistical evidence may be a factor considered by a medical expert in forming such an opinion when supported by consideration of such other factors or further analysis that can be weighed by the Board; "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick, 23 Vet. App. at 53, citing Stefl, 21 Vet. App. at 124.

In the October 2016 opinion, the examiner specifically discussed how she found the cited studies persuasive, stating that "[t]he NAS Institute of Medicine's report of 'limited or suggestive evidence of an association between exposure to Agent Orange and hypertension' does not provide the conclusive evidence needed to establish this as an accepted risk factor for medical evaluation and practice purposes."  She also specifically discussed whether the Veteran's hypertension had manifested itself in an unusual manner, stating that "the Veteran's hypertension had "followed a typical progression over time," with an "absence of an unnatural progression of" his hypertension over more than 40 years, so that "[m]edical evidence to support the development of sustained elevations in blood pressure ([hypertension]) in relation to herbicide exposure has not been established."

The examiner thus specifically addressed two of the three "factors" of "particular relevance" or "relevant points" explicitly enumerated by the Court in Polovick and Stefl that, when considered in addition to the authoritative statistical correlation studies regarding diseases and Agent Orange, may form an adequate and probative medical opinion on which the Board may rely.  Moreover, in this regard, there is no competent and probative evidence identifying any factors that might make the Veteran's hypertension more likely to be related to his Agent Orange exposure in his particular case despite the insufficient statistical evidence linking the two.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's hypertension is related to his in-service Agent Orange exposure.  Accordingly, service connection for hypertension must be denied.  


ORDER

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


